Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 9/3/21 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because Inventions I-III are drawn to different classifications which require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections 
Claims 1, 11 and dependent claims are objected to because of the following informalities:  
In claim 1, “when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component), so that the sealing component is pressed by the first assembling component and the second assembling component” are not 
In claim 11, “at least one sliding component slidably installed on the first assembling component, when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. For the purpose of examination, this limitation will be read as “”. 
In claims 2, “allowing the at least one fixing component to pass through the at least one through hole, the at least one through hole being aligned with at least one fixing portion formed on the second assembling component when the at least one sliding component is located at an engaging position, and the at least one fixing component passing through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component when the at least one sliding component is located at the engaging position” are not supported by the SPEC/drawing. Due to the objection discussed in the claim 1. Claim 2 is not supported by SPEC/drawings. The closer drawing is found in fig 4. However, this figure still can’t support Applicant’s claim limitations. Further clarification is required. 
In claims 3, “ allowing the at least one fixing component to pass through the at least one through hole, and an engaging end of the at least one sliding component abutting against the at least one abutting component moving toward the first assembling component during a process 
In claims 12, “allowing the at least one fixing component to pass through the at least one through hole, the at least one through hole is aligned with at least one fixing portion formed on the second assembling component when the at least one sliding component is located at an engaging position, and the at least one fixing component passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component when the at least one sliding component is located at the engaging position” are not supported by the SPEC/drawing. Due to the objection discussed in the claim 11. Claim 12 is not supported by SPEC/drawings. The closer drawing is found in fig 4. However, this figure still can’t support Applicant’s claim limitations. Further clarification is required. 
In claims 13, “ allowing the at least one fixing component to pass through the at least one through hole, and an engaging end of the at least one sliding component abutting against the at least one abutting component moves toward the first assembling component during a process that the at least one fixing component passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component” are not supported by the SPEC/drawing. Due to the objection discussed in the claim 11. Claim 13 is not supported by SPEC/drawings. The closer drawing is 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections (see above objections) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lan (US 20160282903 A1) in view of Zhang (US 20200303693 A1).
Regarding claim 1, Lan disclosed A waterproofing structure disposed between a first assembling component and a second assembling component of an electronic device, the second assembling component being detachably installed on the first assembling component (abstract; fig 1-9; the first and second assembling component on top or bottom), the waterproofing structure comprising: a sealing component located between the first assembling component and the second assembling component (paragraph [37]-[41]).

Examiner’s note: Lan doesn’t teach the detail of the engagement structure between the first and second assembling components.
Zhang teaches an engagement structure between two assembling components: at least one abutting component fixed on the second assembling component (paragraph [45]-[47]); and at least one sliding component slidably installed on the first assembling component (paragraph [51]-[52]), when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component (compare fig 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (engagement structure discussed above between the first and second assembling components) and modify to previous discussed structure (modified to the primary art’s first and second assembling components) so as to further secure the modified structure and/or reduce the assembly process and/or reduce the cost. 
Regarding claim 11, Lan disclosed An electronic device with waterproofing function comprising: a first assembling component; a second assembling component detachably installed 
Lan doesn’t teach: at least one abutting component fixed on the second assembling component; and at least one sliding component slidably installed on the first assembling component, when the at least one sliding component slides along a first direction, the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component.
Examiner’s note: Lan doesn’t teach the detail of the engagement structure between the first and second assembling components.
Zhang teaches an engagement structure between two assembling components:
at least one abutting component fixed on the second assembling component (paragraph [45]-[47]); and at least one sliding component slidably installed on the first assembling component, when the at least one sliding component slides along a first direction (paragraph [51]-[52]), the at least one sliding component forcing the abutting component to drive the second assembling component to move toward the first assembling component, so that the sealing component is pressed by the first assembling component and the second assembling component (compare fig 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature 

Regarding claims 5, 15, modified Lan further disclosed a first abutting surface is formed on an engaging end of the at least one sliding component for abutting against the at least one abutting component (at least fig 3), a second abutting surface is formed on the at least one abutting component (at lest fig 3, the two abutting surfaces between two hook structures), and the first abutting surface abuts against the second abutting surface to drive the second assembling component to move toward the first assembling component along a second direction different from the first direction when the at least one sliding component slides along the first direction (compare fig 3-6; see also the modification discussed in the independent claim).
Regarding claims 6, 16, modified Lan further disclosed the engaging end of the at least one sliding component comprises a first engaging hook (compare fig 3-5), the first abutting surface is formed on the first engaging hook (compare fig 3-5), the at least one abutting component comprises a second engaging hook (compare fig 3-5), the second abutting surface is formed on the second engaging hook, and the second direction is substantially perpendicular to the first direction (compare fig 3-6; see also the modification discussed in the independent claim).
Regarding claims 7, 17, modified Lan further disclosed at least one guiding protrusion disposed on the at least one abutting component, and the at least one guiding protrusion .
Claims 2-3, 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lan (US 20160282903 A1) in view of Zhang (US 20200303693 A1) and further in view of Examiner’s Official Notice (EON). 
Regarding claims 2, 12 (see also the claim objection), The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for at least one fixing component, at least one through hole being formed on a fixing end of the at least one sliding component away from the at least one abutting component for allowing the at least one fixing component to pass through the at least one through hole, the at least one through hole being aligned with at least one fixing portion formed on the second assembling component when the at least one sliding component is located at an engaging position, and the at least one fixing component passing/pases through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component when the at least one sliding component is located at the engaging position.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have at least one fixing component, at least one through hole being formed on a fixing end of the at least one sliding component away from the at least one abutting component for allowing the at least one fixing component to pass through the at least one through hole, the at least one through hole being aligned with at least one fixing portion formed on the second assembling component when the at least one sliding component is located at an engaging position, and the at least one fixing component passing/passes through the at least one through hole to fix the fixing end of the at 
Examiner’s note: using at least one fixing component with through hole is well known in the art. For example, using screw with screw hole to fix the housing including the sliding member etc. 
Regarding claims 3, 13 (see also the claim objection), The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for at least one fixing component, at least one through hole being formed on a fixing end of the at least one sliding component away from the at least one abutting component for allowing the at least one fixing component to pass through the at least one through hole, and an engaging end of the at least one sliding component abutting against the at least one abutting component moving/moves toward the first assembling component during a process that the at least one fixing component passes through the at least one through hole to fix the fixing end of the at least one sliding component onto the at least one fixing portion formed on the second assembling component.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have at least one fixing component, at least one through hole being formed on a fixing end of the at least one sliding component away from the at least one abutting component for allowing the at least one fixing component to pass through the at least one through hole, and an engaging end of the at least one sliding component abutting against the at least one abutting component moving/moves toward the first assembling component during a process that the at least one fixing component 
Examiner’s note: using at least one fixing component with through hole is well known in the art. For example, using screw with screw hole to fix the housing including the sliding member etc. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 /JERRY WU/ Primary Examiner, Art Unit 2841